Case 3:20-cv-00446-BJD-MCR Document 7 Filed 05/05/20 Page 1 of 5 PageID 24



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

FREDERICK LEE YOUNG,

                     Plaintiff,

v.                                                    Case No. 3:20-cv-446-39MCR

PATTI A. CHRISTENSEN,

               Defendant.
_______________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, Frederick Lee Young, an inmate of the Florida penal

system, initiated this action by filing a pro se Civil Rights

Complaint (Doc. 1; Compl.) and a motion to proceed in forma

pauperis (Doc. 2) in the United States District Court for the

Northern District of Florida. The Northern District transferred

the action here because the conduct of which Plaintiff complains

occurred   in    Putnam     County,     which    is    within   the    geographical

boundaries      of    the   Middle     District       of   Florida,    Jacksonville

Division. See Order (Doc. 4). Plaintiff names one Defendant: Patti

A. Christensen, a circuit judge in Florida’s Seventh Judicial

Circuit.     Plaintiff      alleges      Judge    Christensen         violated   his

“constitutional        rights”    by    failing       to   correct    his   “illegal

sentence.” Compl. at 5, 7. As relief, Plaintiff seeks release from

prison and punitive damages. Id. at 7.
Case 3:20-cv-00446-BJD-MCR Document 7 Filed 05/05/20 Page 2 of 5 PageID 25



       The Prison Litigation Reform Act (PLRA) requires a district

court to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

may be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be

granted,” the language of the PLRA mirrors the language of Rule

12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008).

       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544,    570    (2007)).   “Labels   and   conclusions”   or   “a   formulaic

recitation of the elements of a cause of action” that amount to

“naked assertions” will not suffice. Id. (quotations, alteration,

and citation omitted). Moreover, a complaint must “contain either

direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal

theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678,

683    (11th   Cir.   2001)   (quotations   and   citations   omitted).   In

reviewing a pro se plaintiff’s pleadings, a court must liberally

construe the plaintiff’s allegations. See Haines v. Kerner, 404

                                      2
Case 3:20-cv-00446-BJD-MCR Document 7 Filed 05/05/20 Page 3 of 5 PageID 26



U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175

(11th Cir. 2011). However, the duty of a court to construe pro se

pleadings liberally does not require the court to serve as an

attorney for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679

F. App’x 982, 982 (11th Cir. 2017) (citing GJR Invs., Inc. v. Cty.

of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

     Plaintiff’s Complaint is subject to dismissal under this

Court’s screening obligation because Plaintiff sues an individual

not amenable to suit under § 1983, and he seeks relief properly

sought in a habeas action. It is well settled that “a judge enjoys

absolute immunity where he or she had subject matter jurisdiction

over the matter forming the basis for such liability.” Dykes v.

Hosemann, 776 F.2d 942, 943 (11th Cir. 1985) (per curiam). See

also Stump v. Sparkman, 435 U.S. 349, 356-357 (1978); Bolin v.

Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (per curiam); Simmons

v. Conger, 86 F.3d 1080, 1084-85 (11th Cir. 1996). Even when a

judge arguably acts in error, maliciously, or in excess of her

authority, she will “not be deprived of immunity,” Stump, 435 U.S.

at 356, when she is “dealing with the plaintiff in [her] judicial

capacity,” Simmons, 86 F.3d at 1085.

     Upon review of Plaintiff’s allegations and the state criminal

docket, it appears Plaintiff takes issue with Judge Christensen’s

August 8, 2019 order denying his motion to correct an illegal



                                    3
Case 3:20-cv-00446-BJD-MCR Document 7 Filed 05/05/20 Page 4 of 5 PageID 27



sentence.1 Even if Plaintiff believes that Judge Christensen’s

ruling was wrong, judicial immunity bars his claim because Judge

Christensen was “dealing with the plaintiff in [her] judicial

capacity.” See Simmons, 86 F.3d at 1085. To the extent Plaintiff

is unsatisfied with Judge Christensen’s ruling, a federal claim

under § 1983 is not the proper avenue to seek relief; rather,

Plaintiff should avail himself of appropriate state procedures.

     Finally, even if Judge Christensen were amenable to suit,

Plaintiff’s request to be released from prison is not the kind of

relief available in a civil rights action. See Bradley v. Pryor,

305 F.3d 1287, 1289 (11th Cir. 2002) (“[H]abeas corpus is the

exclusive remedy for a state prisoner who challenges the fact or

duration of his confinement.”) (citing Preiser v. Rodriguez, 411

U.S. 475 (1973)).2

     Accordingly, it is now

     ORDERED:

     1.   This case is DISMISSED without prejudice.

     2.   The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the


     1 See Order Denying Motion to Correct Illegal Sentence, State
v. Young, Case No. 2009-1421-CF-52 (Doc. 176).

     2 Plaintiff is serving a fifteen-year sentence, imposed on
May 17, 2010. See Florida Department of Corrections website,
offender       information       search,       available     at
http://www.dc.state.fl.us/OffenderSearch/Search.aspx      (last
visited May 4, 2020).
                                    4
Case 3:20-cv-00446-BJD-MCR Document 7 Filed 05/05/20 Page 5 of 5 PageID 28



file.

     DONE AND ORDERED at Jacksonville, Florida, this 5th day of

May 2020.




Jax-6
c:    Frederick Lee Young




                                    5
